UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-27865 ICEWEB, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 13-2640971 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4126 Leonard Drive, Fairfax, VA (Address of principal executive offices) (Zip Code) 816-979-1893 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes¨Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Noþ The number of shares of the registrant’s Common Stock, $.001 par value, outstanding at October 28, 2014 was: 3,457,255,625. CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION This quarterly report contains forward-looking statements. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They use words such as “anticipate”, “estimate”, “expect”, “project”, “intend”, “plan”, “believe”, “contemplate”, “would”, “should”, “could”, or “may.” With respect to any forward-looking statement that includes a statement of its underlying assumptions or bases, we believe such assumptions or bases to be reasonable and have formed them in good faith, assumed facts or bases almost always vary from actual results, and the differences between assumed facts or bases and actual results can be material depending on the circumstances. When, in any forward-looking statement, we express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis, but there can be no assurance that the stated expectation or belief will result or be achieved or accomplished. All subsequent written and oral forward-looking statements attributable to us, or anyone acting on our behalf, are expressly qualified in their entirety by the cautionary statements. OTHER PERTINENT INFORMATION When used in this quarterly report, the terms “IceWEB”, the “Company”, “we”, “our”, and “us” refers to IceWEB, Inc., a Delaware corporation, and our subsidiaries. The information which appears on our web site at www.iceweb.com is not part of this quarterly report. 2 ICEWEB, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED SEPTEMBER 30, 2014 INDEX Page PART I - FINANCIAL INFORMATION Item 1 - Consolidated Financial Statements 4 Consolidated Balance Sheets -September 30, 2014 (unaudited) and June 30, 2014 4 Consolidated Statements of Operations – Three Months ended September 30, 2014 and 2013 (unaudited) 5 Consolidated Statements of Comprehensive loss – Three Months ended September 30, 2014 and 2013 (unaudited) 6 Consolidated Statements of Cash Flows - Three months Ended September 30, 2014 and 2013 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8-27 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operation 28-32 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 - Controls and Procedures 32 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 33 Item 1A- Risk Factors 33 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 - Default upon Senior Securities 34 Item 4 - Mine Safety Disclosures 34 Item 5 - Other Information 34 Item 6 - Exhibits 34 Signatures 35 3 PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements ICEWEB, Inc. Consolidated Balance Sheets September 30, June 30, Assets (unaudited) Current Assets: Cash $ $ Accounts receivable, net Inventory - Prepaid expenses Marketable securities 11 3 Other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $891,754 and$939,408 respectively Deposits Other assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued liabilities $ $ Notes payable Note payable, related party Deferred revenue Convertible notes payable, net of discount Derivative liability - warrants Derivative liability - convertible debt Total Current Liabilities Note payable, long term portion Stockholders' Deficit: Series B convertible preferred stock ($.001 par value; 10,000,000 shares authorized; 626,667 shares issued and outstanding) Series AA convertible preferred stock ($.001 par value; 10,000,000 shares authorized; 400,000 shares issued and outstanding) Common stock ($.001 par value; 5,000,000,000 shares authorized; 3,329,014,292 and 695,941,098 shares outstanding, respectively) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost, (162,500 shares) ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to unaudited consolidated financial statements 4 ICEWEB, Inc. Consolidated Statement of Operations (Unaudited) Three Months Ended September 30, Sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing Depreciation Research and development General and administrative Total Operating Expenses Loss from Operations ) ) Other income (expenses): Gain/(loss) on sale of assets - Gain/(loss) in change of fair value of derivative liability ) Loss on extinguishment of debt - ) Interest expense ) ) Total other income (expenses) ) Net loss $ ) $ ) Loss per common share basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to unaudited consolidated financial statements 5 ICEWEB, Inc. Consolidated Statements of Comprehensive Loss (Unaudited) Three Months Ended September 30, Net loss $ ) $ ) Other comprehensive income/(loss), net of tax: Unrealized gain (loss) on securities 8 ) Other comprehensive income/(loss) 8 ) Comprehensive loss $ ) $ ) See accompanying notes to unaudited consolidated financial statements 6 ICEWEB, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended September 30, NET CASH USED IN OPERATING ACTIVITIES $ ) $ ) CASH FLOWS USED IN INVESTING ACTIVITIES: Purchase of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on notes payable ) - Proceeds from convertible note payable - Proceeds from notes payable, related party Proceeds from sale of common stock - Proceeds from exercise of common stock options - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) ) CASH - beginning of period CASH - end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Payment on convertible note with common stock $ $ See accompanying notes to unaudited consolidated financial statements 7 ICEWEB, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2014 NOTE 1 - NATURE OF BUSINESS IceWEB, Inc. (the “Company”) began trading publicly in April 2002.During the three months ended September 30, 2014 we had three wholly owned operating subsidiaries, Computers & Telecom, Inc. and KCNAP, LLC, (collectively “CTC) and IceWEB Storage Corporation (formerly known as Inline Corporation).During the three months ended September 30, 2013 we had one wholly owned operating subsidiary, IceWEB Storage Corporation.With our acquisition of CTC in October 2013, IceWEBprovides wireless and fiber broadband service, co-location space and related services and operates a Network Access Point (“NAP”) where customers directly interconnect with a network ecosystem of partners and customers. This access to Internet routes provides CTC customers improved reliability and streamlined connectivity while significantly reducing costs by reaching a critical mass of networks within a centralized physical location.In addition, through our IceWEB Storage Corporation subsidiary we deliver on-line cloud computing application services, other managed services such as Disaster Recovery, Archive Storage, Redundant File Storage, Redundant Broadband Services and Business Continuity Services. CTC operates a wireless internet service business, providing WIMAX broadband to small and medium size businesses in the metro Kansas-City, Missouri area. In addition CTC offers the following solutions: (i)premium data center co-location, (ii)interconnection and (iii)exchange and outsourced IT infrastructure services. NOTE 2 - BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying unaudited consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles and include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany transactions and balances have been eliminated in consolidation. Reclassifications Certain reclassifications have been made to previously reported amounts to conform to 2015 amounts. The reclassifications had no impact on previously reported results of operations or stockholders’ deficit. Going Concern The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company had net losses and net cash used in operating activities of $237,914 and $392,408, respectively, for the three months ended September 30, 2014.The Company also had an accumulated deficit of $53,054,138 at September 30, 2014.These matters raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Management has established plans intended to increase the sales of our products and services. Management intends to seek new capital from new equity securities offerings to provide funds needed to increase liquidity, fund growth, and implement its business plan. However, no assurances can be given that we will be able to raise any additional funds. Marketable Securities IceWEB accounts for the purchase of marketable equity securities in accordance with FASB Accounting Standards Codification (ASC) 320, “Investment – Debt and Equity Securities” with any unrealized gains and losses included as a net amount as a separate component of stockholders’ equity. However, those securities may not have the trading volume to support the stock price if the Company were to sell all their shares in the open market at once, so the Company may have a loss on the sale of marketable securities even though they record marketable equity securities at the current market value. Cash and Cash Equivalents We consider all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the balance sheets and the reported amounts of sales and expenses during the reporting periods. Actual results could differ from those estimates. Significant estimates include the valuation of stock-based compensation, the allowance for doubtful accounts, the useful life of property and equipment, derivative liabilities, and litigation reserves. 8 ICEWEB, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2014 Accounts Receivable Accounts receivable consists of normal trade receivables. We recorded a bad debt allowance of $28,850 as of September 30, 2014.Management performs ongoing evaluations of its accounts receivable, and believes that all remaining receivables are fully collectable.Bad debt expense amounted to $0 and $114,918 for the three months ended September 30, 2014 and 2013, respectively. Inventory Inventory is valued at the lower of cost or market, on an average cost basis. Derivative Liability The Company issued warrants to purchase the Company’s common stock in connection with the issuance of convertible debt, which contain certain ratchet provisions that reduce the exercise price of the warrants or the conversion price in certain circumstances.In accordance with ASC 815 the Company determined that the warrants and/or the conversion features with provisions that reduce the exercise price of the warrants did not qualify for a scope exception under ASC 815 as they were determined not to be indexed to the Company’s stock. Derivatives are required to be recorded on the balance sheet at fair value (see Note 13).These derivatives, including embedded derivatives in the Company’s structured borrowings, are separately valued and accounted for on the Company’s balance sheet.Fair values for exchange traded securities and derivatives are based on quoted market prices.Where market prices are not readily available, fair values are determined using market based pricing models incorporating readily observable market data and requiring judgment and estimates. Fair Value Measurements Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.The established fair value hierarchy requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1:Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2:Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly.These include quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities that are not active; and model-driven valuations whose inputs are observable or whose significant value drivers are observable.Valuations may be obtained from, or corroborated by, third-party pricing services. Level 3:Unobservable inputs to measure fair value of assets and liabilities for which there is little, if any market activity at the measurement date, using reasonable inputs and assumptions based upon the best information at the time, to the extent that inputs are available without undue cost and effort. Fair Value of Financial Instruments The Company’s financial instruments, including cash and cash equivalents, receivables, accounts payable and accrued liabilities and notes payable are carried at cost, which approximates their fair value, due to the relatively short maturity of these instruments. Our derivative financial instruments, consisting of embedded conversion features in our convertible debt, which are required to be measured at fair value on a recurring basis under FASB ASC 815.As of September 30, 2014 our derivatives are measured at fair value, using a Black-Scholes valuation model which approximates a binomial lattice valuation methodology utilizing Level 3 inputs. Level 3 inputs are unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities (see Note 12). Property and Equipment Property and equipment is stated at cost, net of accumulated depreciation. Depreciation expense is recorded by using the straight-line method over the estimated useful lives of the related assets. Product Warranties The Company’s products typically carry a warranty for periods of up to three years.We have not had any significant warranty claims on our products. 9 ICEWEB, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2014 Software Development Costs The costs for the development of new software products and substantial enhancements to existing software products are expensed as incurred until technological feasibility has been established, at which time any additional costs would be capitalized in accordance with the accounting guidance for software. Because our current process for developing software is essentially completed concurrently with the establishment of technological feasibility, which occurs upon the completion of a working model, no costs have been capitalized for any of the periods presented. Long-lived Assets In accordance with ASC Topic 360, “Property, Plant, and Equipment”, we review the carrying value of intangibles and other long-lived assets for impairment at least annually or whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of long-lived assets is measured by comparison of its carrying amount to the undiscounted cash flows that the asset or asset group is expected to generate. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the property, if any, exceeds its fair market value. Revenue Recognition We follow the guidance of ASC Topic 605, “Revenue Recognition” for revenue recognition. In general, we record revenue when persuasive evidence of an arrangement exists, services have been rendered or product delivery has occurred, the sales price to the customer is fixed or determinable, and collectability is reasonably assured. It is our practice to obtain a signed master sales agreement for recurring revenue sales, and/or a sales order for events and one-time services.Taxes collected from customers and remitted to government authorities are reported on a net basis and are excluded from revenue. We derive the majority of our revenues from recurring revenue streams, consisting of: 1. Wireless and fiber broadband service; 2. Co-location, which includes the licensing of cabinet and power; 3. Interconnection services, such as cross connects; 4. Managed infrastructure services. ● Revenues from recurring revenue streams are generally billed monthly and recognized ratably over the term of the contract, generally one to three years for data center space customers.We generally recognize revenue beginning on the date the customer commences use of our services ● Implementation and set-up fees are recognized at the time those services are completed, unless prior agreement was made for interim billings for work completed. ● For services that are billed according to customer usage, revenue is recognized in the month in which the usage is proviced. ● Professional services are recognized in the period services are provided. ● Amounts that have been invoiced are recorded in accounts receivable and revenue Our customers generally have the right to cancel their contracts by providing prior written notice to us of their intent to cancel the remainder of the contract term.The customer would be required to pay any charge for early cancellation that their contract specifies.In the event that a customer cancels their contract, they are not entitled to a refund for services already rendered.A customer can continue service on a month-to-month basis after their contract expires. Barter Transactions Barter activity is accounted for in accordance with ASC 845,Nonmonetary Transactions. Barter revenue relates to the exchange of wireless bandwidth and internet connectivity provided by CTC to business customers in exchange primarily for roof rights for antennae, advertising and other products and services that CTC would otherwise be required to buy for cash. Barter expenses reflect the expense offset to barter revenue. The amount of barter revenue and expense is recorded at the estimated fair value of the services received or the services provided, whichever is more objectively determinable, in the month the services are exchanged.For the three months ended September 30, 2014, the Company recorded barter revenue of $7,714 and barter expense of $0. 10 ICEWEB, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2014 Prepaid expenses Prepaid expenses are comprised primarily of prepaid costs related to the installation of new customers, prepaid advertising costs which are expensed when used, and deferred financing costs which are amortized over the life of the related financing. Deferred Revenue Amounts billed in advance of services being provided are recorded as deferred revenue and are recognized in the consolidated statement of operations as services are provided. Deferred Financing Costs Debt issuance costs incurred in connection with the issuance of debt are capitalized and amortized to interest expense based on the related debt agreements on a straight-line basis, which approximates the effective interest method. Unamortized amounts are included in prepaid expenses in the accompanying unaudited consolidated balance sheets. Earnings per Share We compute earnings per share in accordance with ASC Topic 260, “Earnings Per Share” Under the provisions of ASC Topic 260, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period. Potentially dilutive common shares consist of the common shares issuable upon the exercise of stock options and warrants (using the treasury stock method) and upon the conversion of convertible notes and preferred stock (using the if-converted method).Potentially dilutive common shares are excluded from the calculation if their effect is antidilutive.At September 30, 2014, there were options and warrants to purchase 25,777,592,334 shares of common stock, and 626,667 shares issuable upon conversion of Series B preferred stock outstanding which could potentially dilute future earnings per share. Additionally, on or after May 15, 2014, to the extent sufficient shares of Common Stock are authorized, the shares of Series AA Preferred Stock shall be convertible into shares of the Company’s fully diluted Common Stock to provide the holders ninety percent of all shares of Common Stock of the Company. Stock-Based Compensation As more fully described in Note 16, we have two stock option plans that provide for non-qualified options to be issued to directors, officers, employees and consultants (the2012 Equity Compensation Planand the 2013 Equity Plan (the “Plans”). Cost of Sales Cost of sales consists primarily of the costs of providing wireless and fiber bandwidth and colocation services. RECENTLY ADOPTED ACCOUNTING PRONOUNCEMENTS Recently Adopted and Recently Issued Accounting Standards In the first quarter of Fiscal 2013, the Company adopted Accounting Standards Update No. 2011-05, “Comprehensive Income (Topic 200) – Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05”.The adoption of these amended standards impacted the presentation of other comprehensive income, as the Company elected to present two separate but consecutive statements, but did not impact our financial position or results of operation. In July 2013, the FASB issued ASU 2013-11, “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.” This standard requires that an unrecognized tax benefit, or a portion of an unrecognized tax benefit be presented on a reduction to a deferred tax asset for an NOL carryforward, a similar tax loss, or a tax credit carryforward with certain exceptions to this rule. If certain exception conditions exists, an entity should present an unrecognized tax benefit in the financial statements as a liability and should not net the unrecognized tax benefit with a deferred tax asset. This standard is effective for fiscal years and interim periods within those years beginning after December 15, 2013. The Company does not expect the adoption of the new provisions to have a material impact on our financial condition or results of operations. Various accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. 11 ICEWEB, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2014 NOTE 3 - PROPERTY AND EQUIPMENT Property and equipment, net, consists of the following: Estimated Life September 30, June 30, Equipment 3 years $ $ Computer Software 3 years Vehicle 3 years Leasehold Improvements 3 years Less:Accumulated Depreciation ) ) Net, Property and Equipment $ $ Capitalized equipment under lease agreements totaled $1,983,854 capitalized on acquisition date net of $1,317,072 of accumulated depreciation of which $168,822 is left net of accumulated depreciation as of September 30, 2014 and $279,981 is left net of accumulated depreciation as of June 30, 2014. The lease term of each capital equipment lease is 36 months. Depreciation expense for the three months ended September 30, 2014 and 2013 was $157,138 and $94,301, respectively. NOTE 4 – INVENTORY Inventory consisted of the following: September 30, June 30, Raw Materials $
